 
 
EXHIBIT 10.18



RESTRICTED STOCK UNIT AWARD AGREEMENT
pursuant to the
SOLUTIA INC. NON-EMPLOYEE DIRECTOR STOCK COMPENSATION PLAN


Participant:


Grant Date: April 21, 2010


Number of Restricted Stock Units granted:




THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Solutia Inc., a
company organized in the State of Delaware (the “Company”), and the Participant
specified above, pursuant to the Solutia Inc. Non-Employee Director Stock
Compensation Plan as in effect and as amended from time to time (the “Plan”).
 
WHEREAS, it has been determined under the Plan that the Company will grant the
Restricted Stock Units provided herein to the Participant;
 
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
 
1.           Incorporation By Reference; Plan Document Receipt.  This Agreement
is subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the award
provided hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were expressly set forth herein.  Any
capitalized term not defined in this Agreement shall have the same meaning as is
ascribed thereto in the Plan.  The Participant hereby acknowledges receipt of a
true copy of the Plan and that the Participant has read the Plan carefully and
fully understands its content.  In the event of a conflict between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control.
 
2.           Grant of Restricted Stock Unit Award.  The Company hereby grants to
the Participant, as of the Grant Date specified above, the number of Restricted
Stock Units specified above.  Except as otherwise provided by Section 10.12 of
the Plan, the Participant agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s stockholder
interest in the Company for any reason.  The Participant shall not have the
rights of a stockholder in respect of any Share underlying this Award until such
Share is delivered to the Participant in accordance with Section 4.
 
3.           Vesting.
 
3.1           Except as otherwise provided in this Section 3, one-third of the
Restricted Stock Units subject to this grant shall vest immediately and the
remaining Restricted Stock Units shall become unrestricted and vested pro rata
on each of the first two anniversaries of the Grant Date specified above
 

 
 

--------------------------------------------------------------------------------

 

(one-third of the total grant on the first anniversary and one-third on the
second anniversary of the Grant Date).

 
3.2            Except as otherwise provided in this Section 3, if the
Participant’s service on the Board terminates for any reason, including but not
limited to the Participant’s Disability,  prior to the full vesting of all or
any portion of the Restricted Stock Units awarded under this Agreement, such
unvested portion of the Restricted Stock Units shall continue to vest according
to the vesting schedule set forth in Section 3.1. For purposes of this
Agreement, “Disability” shall mean any physical or mental disability which is
determined to be total and permanent by a doctor selected in good faith by the
Company.
3.3           If the Participant’s service on the Board terminates due to the
Participant’s death, the Restricted Stock Units shall become vested as of the
date of any such termination.
 
4.            Delivery of Shares.   Subject to the terms of the Plan, if the
Restricted Stock Units awarded by this Agreement become vested, the Company
shall promptly distribute to the Participant the number of Shares equal to the
number of Restricted Stock Units that so vested; provided that the Company may
defer distribution of Shares to a date the Participant is not subject to any
Company “blackout” policy or other trading restriction imposed by the Company;
provided that any distribution of Shares shall in any event be made by the date
that is 2-1/2 months from the end of the calendar year in which the applicable
Restricted Stock Units vested.  In connection with the delivery of the Shares
pursuant to this Agreement, the Participant agrees to execute any documents
reasonably requested by the Company.
 
5.           Dividends and Other Distributions.  There is no guarantee by the
Company that dividends will be paid.  All dividends and other distributions paid
with respect to the Shares underlying the Restricted Stock Units, whether paid
in cash, Shares, or other property (the “Distributions”), shall be held by the
Company and subject to the same vesting requirements and restrictions on
transferability and forfeitability as the Restricted Stock Unit with respect to
which such Distributions were paid.  The Distributions shall be paid at the time
the Shares underlying the Restricted Stock Units are delivered pursuant to
Section 4.
 
6.           Non-transferability.  Restricted Stock Units, and any rights and
interests with respect thereto, issued under this Agreement and the Plan shall
not, prior to vesting, be sold, exchanged, transferred, assigned or otherwise
disposed of in any way by the Participant (or any beneficiary(ies) of the
Participant), other than by testamentary disposition by the Participant or the
laws of descent and distribution.  Any such Restricted Stock Unit, and any
rights and interests with respect thereto, shall not, prior to delivery of
Shares, be pledged or encumbered in any way by the Participant (or any
beneficiary(ies) of the Participant) and shall not, prior to delivery of Shares,
be subject to execution, attachment or similar legal process.  Any attempt to
sell, exchange, transfer, assign, pledge, encumber or otherwise dispose of in
any way any of the Restricted Stock Units, or the levy of any execution,
attachment or similar legal process upon the Restricted Stock Units, contrary to
the terms and provisions of this Agreement and/or the Plan shall be null and
void and without legal force or effect.
 
7.           Entire Agreement; Amendment.  This Agreement, together with the
Plan contains the entire agreement between the parties hereto with respect to
the subject matter contained herein, and supersedes all prior agreements or
prior understandings, whether written or oral, between the parties relating to
such subject matter.  The Board Committee responsible for Director compensation
shall have
 

 
2

--------------------------------------------------------------------------------

 

the right, in its sole discretion, to modify or amend this Agreement from time
to time in accordance with and as provided in the Plan.  This Agreement may also
be modified or amended by a writing signed by both the Company and the
Participant.  The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practicable after
the adoption thereof.
 
8.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without reference to the
principles of conflict of laws thereof.
 
9.           Notices.  Any notice which may be required or permitted under this
Agreement shall be in writing and shall be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
 
9.1      If such notice is to the Company, to the attention of the General
Counsel of the Company or at such other address as the Company, by notice to the
Participant, shall designate in writing from time to time.
 
9.2      If such notice is to the Participant, at his or her email or home
address as shown on the Company’s records, or at such other address as the
Participant, by notice to the Company, shall designate in writing from time to
time.
 
10.           Compliance with Laws.  The issuance of any Shares pursuant to this
Agreement shall be subject to, and shall comply with, any applicable
requirements of any federal and state securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act of 1933,
the Exchange Act and the respective rules and regulations promulgated
thereunder), and any other law or regulation applicable thereto.  The Company
shall not be obligated to issue any Shares pursuant to this Agreement if such
issuance would violate any such requirements.
 
11.           Binding Agreement; Assignment.  This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.  The Participant shall not assign any part of this
Agreement without the prior express written consent of the Company.
 
12.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.
 
13.           Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
 
14.           Further Assurances.  Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as any other party hereto reasonably may request in order to carry out the
intent and accomplish the purposes of this Agreement and the Plan and the
consummation of the transactions contemplated thereunder.
 
15.           Severability.  The invalidity or unenforceability of any
provisions of this Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Agreement in such
jurisdiction or the validity, legality or enforceability of any provision of
this Agreement in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.
 

 
3

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his hand, all as
of the Grant Date specified above.
 
 

       
Participant Name
               
Participant Signature
               
Date
 

 
 
4



--------------------------------------------------------------------------------
